354 So.2d 450 (1978)
Janet O. SLUSHER, Petitioner,
v.
STATE of Florida, DEPARTMENT OF COMMERCE, Respondent.
No. GG-192.
District Court of Appeal of Florida, First District.
January 27, 1978.
Janet O. Slusher in pro per.
Alex Littlefield, Jr., Tallahassee, for appellee.
BOYER, Judge.
Petitioner Slusher seeks review of a determination that she is ineligible for unemployment compensation benefits.
*451 Petitioner was employed as a school teacher in Lakeland, Florida. She voluntarily quit her employment to relocate with her husband in Virginia where he had secured employment. She filed a claim for unemployment compensation which was denied on the basis of F.S. 443.06 which provides that a former employee shall be disqualified for benefits if the employee voluntarily left employment "without good cause attributable to his employer".
Petitioner does not deny that she left her employment in order to be with her husband but urges that her decision to do so was for the preservation of her "American home way of life which is the basic foundation of this nation" and further argues that "no reasonable or sane person would abrogate the responsibility of a lawful marriage to satisfy a mere whim or fancy that leaving their place of employment was without good cause attributable to the employer."
We certainly agree with the proposition that it is desirable to preserve marriages and keep families together. However, we must also agree with the statement of the appeals referee wherein he stated:
"Although the claimant's reason for leaving may be considered a good personal reason, it cannot be considered attributable to the employer. Accordingly, it can only be considered that the claimant voluntarily left her employment without good cause attributable to her employer."
The Petition for Writ of Certiorari is denied and the determination of denial of unemployment compensation is
AFFIRMED.
McCORD, C.J., and MELVIN, J., concur.